

INTEGER HOLDINGS CORPORATION
GRANT OF RESTRICTED STOCK UNITS
The Board of Directors of Integer Holdings Corporation (the “Company”) has
authorized and approved the 2011 and 2016 Stock Incentive Plans (collectively,
the “Plans” and, individually, a “Plan”), which have been submitted to and
approved by the stockholders of the Company. The Plans provide for the grant of
restricted stock units to certain employees, non-employee consultants and
service providers and non-employee directors of the Company and any Subsidiary
of the Company. Pursuant to one or more of the Plans, the Compensation and
Organization Committee of the Board of Directors of the Company (the
“Committee”) has approved the grant to you of Restricted Stock Units (the
“RSUs”) on the terms and subject to the conditions set forth in the applicable
Plan and this agreement (the “Award Agreement”). The relevant Plan(s) shall be
deemed a part hereof as if fully set forth herein. A copy of each applicable
Plan is available from the Morgan Stanley Smith Barney website
www.stockplanconnect.com (or such other stock plan administrator’s website as
may be determined by the Company), or may be obtained by request addressed to:
Corporate Secretary, Integer Holdings Corporation, 5830 Granite Parkway, Suite
1150, Plano, Texas 75024. Unless the context otherwise requires, all terms
defined in the applicable Plan(s) shall have the same meanings when used herein.
1.Grant of Restricted Stock Unit. The Company, as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, hereby grants to you the number of RSUs set forth on Appendix A, as of
the date set forth in Appendix A. In consideration of the grant of the RSUs and
consistent with the terms of the applicable Plan, you agree that the RSUs and
any proceeds from the sale of such RSUs or the shares of Company Stock or other
equity securities delivered on vesting of such RSUs (the “Shares”) are subject
to forfeiture and/or repayment, in whole or in part, to the extent provided for
in the Integer Holdings Corporation Incentive Compensation Recoupment Policy, as
in effect from time to time. In furtherance of the foregoing, you agree hereby
to forfeit, reduce or repay the RSUs and any proceeds from the sale of such RSUs
or the Shares and to execute any document prepared by the Company to effectuate
such forfeiture, reduction or repayment, all to the extent permitted by
applicable law.
2.    Vesting of Restricted Stock Units. The RSUs will be earned based upon the
achievement of the Performance Goals set forth in Appendix A. Subject to the
terms and conditions of the applicable Plan and this Award Agreement, any earned
RSUs will vest on the date that the Committee certifies the level of performance
achieved for the Performance Period (as defined in Appendix A), and any RSUs
that are not earned will be automatically forfeited. A certificate or
certificates representing the Shares will not be delivered to you unless and
until the RSUs have both been earned and are vested and all other terms and
conditions in the applicable Plan and this Award Agreement have been satisfied.
3.    Termination of Employment. Except as otherwise provided in this Award
Agreement, voluntary or involuntary termination of your employment shall affect
your rights as set forth in the applicable Plan.




--------------------------------------------------------------------------------




4.    Change in Control. If a Change in Control occurs during the Performance
Period and while you remain an employee of the Company or any its Subsidiaries,
your rights under this Award Agreement will be affected as follows:
a.    For purposes of this Award Agreement, the following terms have the meaning
set forth below:
i.
“Good Reason” will have the meaning given to such term (or term of like import)
in any employment agreement or change in control agreement to which you are a
party with the Company or any of its Subsidiaries or, if there is no such
agreement or the agreement does not include a Good Reason definition, then Good
Reason will mean the occurrence of any of the following without your written
consent:

A.
A material diminution in either your annual base salary or your total annual pay
opportunity from that in effect immediately prior to the Change in Control;

B.
A material diminution in your authority, duties, or responsibilities from those
in effect immediately prior to the Change in Control, including a material
adverse change in the person or governing body to whom you report; or

C.
A change in your principal work location by at least 50 miles from that in
effect immediately prior to the Change in Control.

Notwithstanding the foregoing, Good Reason will be considered to exist only if
you provide written notice to the Company or its successor, as applicable,
within 90 days of the initial existence of the event constituting Good Reason,
the Company or its successor does not cure the event within 30 days after
receipt of such written notice, and you actually separate from service within 60
days following the end of the cure period (or, if earlier, within 60 days after
you receive written notice from the Company or its successor that it will not
cure the event).
ii.
“Qualifying Replacement Award” means a replacement award that satisfies each of
the following requirements:

A.
The replacement award consists of restricted stock units covering an equity
security of the Company, the surviving corporation, or the ultimate parent of
the applicable entity following the Change in Control that is readily tradeable
on a major national securities exchange;

B.
As of the date of the Change in Control, the equity securities underlying the
replacement award have a fair market value (applying the principles for
determining Fair Market Value under the Plan) at least equal to the Fair Market
Value of the shares of Company Stock underlying the Replaced RSUs;





--------------------------------------------------------------------------------




C.
The replacement award’s other terms and conditions are not less favorable to you
than the terms and conditions set forth in this Award Agreement and the Plan
(including the provisions that apply in the event of a subsequent Change in
Control); and

D.
The replacement award is exempt from or compliant with Section 409A of the Code.

iii.
“Qualifying Replacement RSUs” means the restricted stock units covered by a
Qualifying Replacement Award.

iv.
“Replaced RSUs” means the number of RSUs subject to this Award Agreement that
would be treated as earned for the Performance Period based upon actual
achievement of the Performance Goals through the date of the Change in Control
as determined by the Committee.

b.    If you are provided a Qualifying Replacement Award in connection with the
Change in Control, the Qualifying Replacement RSUs will vest no later than the
last day of the Performance Period and be settled at the time they become
vested, subject to your continuous employment with the Company, its
subsidiaries, or their respective successors following the Change in Control and
through the applicable vesting date set forth in the Qualifying Replacement
Award. If, however, during the 24-month period following the Change in Control
you incur a “separation from service” (within the meaning of Section 409A of the
Code) on account of your termination without Cause or your resignation for Good
Reason, the Qualifying Replacement RSUs (to the extent not previously vested)
will become immediately vested and will be settled at the time of your
separation from service. A Qualifying Replacement Award may provide for more
favorable vesting requirements than the minimum vesting requirements of this
Section 4(b), but in all cases vesting of such Qualifying Replacement Award will
be based solely on any service-based vesting requirements applicable to such
award (i.e., vesting will not be conditioned on the achievement of any
performance goals after the date of the Change in Control).
c.    If you are not provided a Qualifying Replacement Award in connection with
the Change in Control, as of immediately prior to the Change in Control, you
will vest in a number of RSUs subject to this Award Agreement that is equal to
the number of RSUs that would be treated as Replaced RSUs if you were provided a
Qualifying Replacement Award in connection with the Change in Control. The RSUs
that become vested under this Section 4(c) will be settled within two weeks
following the Change in Control. When settling the RSUs that become vested on
the Change in Control, the Committee may, in its sole discretion, cause such
RSUs to be cancelled and for you to be paid, in cash or stock, or any
combination thereof, the value of the RSUs based upon the price per share of
Company Stock received by stockholders of the Company in the Change in Control.
5.    Forfeiture of Restricted Stock Units. The balance of the RSUs that have
not vested pursuant to paragraphs 2, 3 or 4 will be automatically forfeited as
of the date that your employment with the Company or a Subsidiary terminates for
any reason.




--------------------------------------------------------------------------------




6.    Non-Transferability of Restricted Stock Units. The RSUs may not be
assigned, transferred, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar proceeding. Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the RSUs, and the levy of any attachment or similar
proceeding upon the RSUs, shall be null and void and without effect.
7.    Rights as Stockholder. Neither you nor any person claiming under or
through you will have any of the rights or privileges of a stockholder of the
Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
you.
8.    Investment Intent. You hereby covenant and agree with the Company that if
there does not exist a registration statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares (i) that you will represent that you are receiving the RSUs for
your own account and not with a view to the resale or distribution thereof and
(ii) that any subsequent offer for sale or sale of any Shares received on
vesting of such RSUs shall be made either pursuant to (x) a registration
statement on an appropriate form under the Act, which registration statement
shall be effective and shall include a prospectus which is current with respect
to the Shares being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, you shall,
if requested by the Company, prior to any offer for sale or sale of such Shares,
obtain a favorable written opinion from counsel for or approved by the Company
as to the applicability of such exemption.
9.    Withholding Taxes. The Company may withhold or cause to be withheld, or
require you to remit to the Company, an amount sufficient to satisfy the
Company’s (or Subsidiary’s) withholding tax obligation arising by reason of the
granting, vesting or payment of the RSUs. Unless otherwise determined by the
Committee hereafter, any tax withholding obligations will be satisfied by
withholding a number of Shares otherwise deliverable pursuant to this Award
Agreement having a Fair Market Value, as of the date as of which the amount of
tax withholding is determined, equal to the amount that the Company or
Subsidiary determines is necessary to satisfy its withholding obligation.
10.    Agreement Subject to the Plan and Other Relevant Agreements. You and the
Company agree that this Award Agreement is subject to, and that you and the
Company will both be bound by, all terms, conditions, limitations and
restrictions contained in the applicable Plan, which shall be controlling in the
event of any conflicting or inconsistent provision. To the extent that the RSUs
subject to this Award Agreement are granted under more than one Plan, then the
RSUs granted under a particular Plan will be subject to the terms and conditions
of that Plan. Notwithstanding any other provision of this Award Agreement,
nothing in this Award Agreement is intended to supersede or modify the treatment
of the RSUs as provided for by any employment or change of control agreement, if
any, to which you are a party with the Company, except (i) to the extent that
the relevant provisions of this Award Agreement are more favorable to you than
the relevant provisions of any employment or change of control agreement and
(ii) the non-compete obligations under Section 16 and Appendix B of this Award
Agreement shall supersede all previous inconsistent non-compete obligations you
may have by contract with the Company.




--------------------------------------------------------------------------------




11.    Restrictions on Transfer. You acknowledge and agree that the Company may
require you, as a condition to the receipt of the RSUs or the certificates
representing the Shares, to become bound by any reasonable agreement restricting
transfer of the Shares or providing the Company with a right of first purchase
or other similar right.
12.    No Guarantee of Employment. This award shall not confer upon you any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor shall it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate your employment or
other service at any time.
13.    No Guarantee of Tax Consequences. Neither the Company nor any Subsidiary
nor the Committee makes any commitment or guarantee that any particular tax
treatment will apply or be available under applicable law with respect to this
award.
14.    Electronic Delivery and Signature. You hereby consent and agree to
electronic delivery of any documents, proxy materials, prospectuses, annual
reports and other related documents or agreements related to this award. If the
Company establishes procedures for an electronic signature system for delivery
and acceptance of such materials, you hereby consent to such procedures and that
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the applicable Plan.
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement by and among, as applicable, the Company and any
Subsidiary for the exclusive purpose of implementing, administering and managing
your participation in the applicable Plans. You understand that the Company and
any employing Subsidiary may hold certain personal information about you,
including, but not limited to your name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the Company
or any Subsidiary, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in your
favor, for the exclusive purpose of implementing, administering and managing the
Plans (“Personal Data”). You understand that Personal Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plans, that these recipients may be located in the country in which you
reside, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Personal Data by contacting your local human resources representative. You
authorize the recipients to receive, possess, use, retain and transfer the
Personal Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the applicable Plans, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Company Stock
received upon settlement of the RSUs. You understand that Personal Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plans. You understand that you may, at any time, view
Personal Data, request additional information about the storage and processing
of Personal Data, require any necessary amendments to Personal Data or refuse or
withdraw the consents herein, without cost, by contacting in writing your local
human resources representative. You understand that refusal




--------------------------------------------------------------------------------




or withdrawal of consent may affect your ability to realize benefits from the
RSUs. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
16.    Restrictive Covenants. As a condition to your receipt of this grant of
RSUs, you agree to and reaffirm all continuing obligations and duties you have
under any Invention Assignment, Non-Disclosure, Non-Competition, and/or
Non-Solicitation Agreement between you and the Company, and any other
obligations and duties which you may have to: (a) safeguard the Company’s
confidential information; (b) to assign inventions to the Company; (c) avoid
competing with the Company; or (d) to avoid soliciting of the Company’s
customers, suppliers, or employees, and in addition to all such obligations and
duties you further agree to be bound by the obligations and duties set forth in
Appendix B hereto. The RSUs granted to you under this Award Agreement would not
be granted to you but for your express agreement to and reaffirmation of such
continuing obligations and duties, and this grant of RSUs shall constitute
additional consideration for all such obligations and duties.
17.    Language. If you received this Award Agreement, or any other document
related to the Plans translated into a language other than English, and if the
translated version is different than the English version, the English version
will control.
Please indicate your acceptance of all the terms and conditions of this award
including those set forth in this Award Agreement by signing where indicated
below.
Very truly yours,




Integer Holdings Corporation










By signing below, you acknowledge that you have read, understand, and agree to
the terms and conditions of this Grant of Restricted Stock Unit Award.




BY:


_____________________________
Signature


_____________________________
Name


_____________________________
Date




--------------------------------------------------------------------------------




Appendix A


(Current Year Financial Performance Awards)


Date of Grant:


Target Number of RSUs: The number of RSUs granted under this Award Agreement, as
set forth on the Morgan Stanley Smith Barney website (or such other stock plan
administrator’s website as may be determined by the Company), represents the
number of RSUs that may be earned based upon achievement of Target Performance,
as set forth in the table below (the “Target Number of RSUs”). The actual number
of RSUs earned may be greater or less than the Target Number of RSUs (including
none), and will be determined by multiplying the Target Number of RSUs by the
percentage applicable to the level of performance achievement certified by the
Committee.


Each RSU shall be credited with dividends paid by the Company, if any, with
respect to one share of Company Stock (“Dividend Equivalents”).  The same
vesting conditions will apply to the accrued dividend equivalent shares as the
original grant of target RSUs.  Dividend equivalents will be accrued by
crediting additional target shares, with the number of Dividend Equivalent
shares calculated by dividing the value of the dividend payment by the closing
share price on the ex-dividend date.  Any fractional shares resulting from
Dividend Equivalents will be rounded down on vesting.


Performance Goals: The RSUs will be earned based upon the Company’s Compounded
Organic Sales Growth for the three consecutive fiscal years of the Company
beginning with the fiscal year commencing on [ ] (the “Performance Period”), as
set forth in the following table and as certified by the Committee:


Less Than [ ]%
[ ]%
(Threshold Performance)
[ ]%
(Target Performance)
Equal to or Greater Than [ ]% (Maximum Performance)
0%
50%
100%
200%



If the Company’s Compounded Organic Sales Growth is between Threshold
Performance and Target Performance, or between Target Performance and Maximum
Performance, the number of earned RSUs will be determined on a linear
interpolated basis between each respective level of performance.


For purposes of determining the Company’s Compounded Organic Sales Growth:






--------------------------------------------------------------------------------




1.
“Organic Sales” means the Company’s organic sales as reported in the Company’s
SEC filings for each relevant fiscal year.

2.
“Compounded Organic Sales Growth” means the multiplicative product of (a), (b)
and (c), less 100%, where (a), (b), and (c) are:

a.
The Organic Sales for the first fiscal year during the Performance Period,
divided by the Organic Sales for the immediately preceding fiscal year,
expressed as a percentage;

b.
The Organic Sales for the second fiscal year during the Performance Period,
divided by the Organic Sales for the first fiscal year during the Performance
Period, expressed as a percentage; and

c.
The Organic Sales for the third fiscal year during the Performance Period,
divided by the Organic Sales for the second fiscal year during the Performance
Period, expressed as a percentage.

By way of example for illustrative purposes in calculating actual organic
revenue sales growth and payouts, assume that Organic Sales Growth was 3.04% in
in performance year 1, 4.0% in in performance year 2, and 5.0% in in performance
year 3.   Compounded sales growth for the three-year period would then be
calculated as follows: 1.0304 (yr. 1) x 1.04 (yr. 2) x 1.05 (yr. 3) = 1.1252 or
12.52% compounded growth.  Since 12.52% is between the threshold and target
performance, the payout would be linearly interpolated between those points.




--------------------------------------------------------------------------------






Appendix B

(NY, TX, CO, MN, NH, PA, TN, VA, GA, FL, KY, MI, IL)


As a condition to your receipt of this grant of RSUs, you covenant and agree to
abide by the following Non-Competition covenant, which supersedes and replaces
entirely any prior inconsistent Non-Competition covenant that you may have under
any Invention Assignment, Non-Disclosure, Non-Competition, and/or
Non-Solicitation Agreement or similar agreement between you and the Company.
1.    Non-Competition.
a.    Restriction on Competitive Activity. As a key employee of the Company who
will, by virtue of your employment with the Company, have access to Confidential
Information, you recognize that it would cause irreparable harm to the Integer
Companies if you were to engage in employment or business that is unfairly
competitive with the business of the Integer Companies. Accordingly, you agree
that during the Non-Compete Period, you will not, either directly or indirectly,
alone or in conjunction with any other person or entity (other than the Integer
Companies), engage in any Prohibited Activity. “Prohibited Activity” means
performance of any duties that are:
(i) substantially similar to or the same as those which you performed in
connection with your employment with any Integer Company; and
(ii) either (A) directly or indirectly relating to or otherwise competitive with
any Restricted Product Category products or lines of business; or (B) in any
other capacity not limited by product category or line of business within the
Integer Companies, e.g. associates who perform corporate functions; and
(iii) for or on behalf of either: (A) any Direct Competitor; or (B) any other
person or entity that offers, or plans to offer, products or services that are
competitive with the products or services provided by, or under development by,
any of the Integer Companies.
In any case, an activity is not a Prohibited Activity unless it is performed
anywhere in the sales territory of the Integer Companies. You acknowledge and
agree that the job duties you perform for the Company affect the Integer
Companies throughout their sales territory. Prohibited Activity also includes
activity that may require or inevitably require disclosure of proprietary
information or Trade Secrets.
b.    Request for Confirmation. The Company agrees that during the Non-Compete
Period, on a case-by-case basis, it will consider a request by you to confirm
whether the Company considers a prospective new employer of yours (a “New
Employer”) to be a “Direct Competitor” as of the date of the request. The
foregoing shall not apply unless you provide the Company with such written
request in writing, including the name and address of New Employer, and details
about the prospective position to be held by you at least thirty (30) calendar
days prior to commencing employment with New Employer.




--------------------------------------------------------------------------------




c.    Tolling. Should you violate any of the terms of the restrictive covenant
obligations contained in this Section 1, the obligation at issue will run from
the first date on which you cease to be in violation of such obligation.
d.
Definitions. For purposes of this Appendix B, the following definitions apply.

i.Restricted Product Category. “Restricted Product Category” means any or all of
the following product categories or lines of business within the Integer
Companies to which you provided services or support, or had access to
Confidential Information, during the your employment: (1) Cardiac Rhythm
Management and Neuromodulation; (2) Cardio & Vascular; (3) Power Solutions; or
(4) Electrochem. For avoidance of doubt, associates whose work is not limited by
product category or line of business, e.g. associates who perform corporate
functions, shall be deemed to have provided services or support, or had access
to Confidential Information during employment, relating to all product
categories and lines of business within the Integer Companies.
ii.Direct Competitor. “Direct Competitor” means, with respect to each Restricted
Product Category, a non-Integer Company entity or person (including Associate or
an entity owned in whole or in part by Associate) that engages in a line of
business that is the same as or similar to or which competes, in whole or in
part, with such Restricted Product Category.
iii.Non-Compete Period. “Non-Compete Period” means twelve consecutive months
immediately following the date that your employment with the Company terminated
(1) with Cause or (2) pursuant to your voluntary resignation.
iv.Integer Companies. “Integer Companies” means the Company, its current
subsidiaries, affiliates and any additional corporation, partnership, limited
liability company, joint venture or other business entity which becomes a
subsidiary or affiliate of Integer in the future.
2.    Reasonableness of Limitations. You represent and agree that the
restrictive covenants contained in herein are necessary for the protection of
the Company’s legitimate business interests and are reasonable in scope and
content; the territorial, time and other limitations of this Appendix B are
reasonable and properly required for the adequate protection of the business and
affairs of the Company, and, in the event that any such territorial, time or
other limitation is found to be unreasonable by a court of competent
jurisdiction, you agree (a) to the reduction of any said territorial, time or
other limitation, or all of them, to the maximum area, period or scope as such
court may determine to be reasonable and (b) that all of the other provisions of
this Appendix B shall remain valid, binding and in full force and effect.
3.    Relief. You acknowledge and agree that a violation of the restrictions
contained in Sections 1 of this Appendix B would result in irreparable injury to
the Integer Companies for which there would be no adequate remedy at law and,
therefore, if you violate, or attempt to violate, any of these restrictions, you
consent to any of the Integer Companies’ seeking an injunction or other
equitable relief to prevent you from such violation or attempted violation, in
addition to, and not in lieu of, all other remedies available to the Integer
Companies in equity or at law.
4.    Survival. All of your obligations under this Appendix B will survive the
termination of your employment with the Company, regardless of the circumstances
of or reason(s) for such termination.




--------------------------------------------------------------------------------




5.    Severability. If it is determined by any unit, department or agency of
government having jurisdiction, whether federal, state or local, or by a court
of competent jurisdiction, that any portion of this Appendix B is invalid, or
unenforceable, such determination shall not affect the validity or
enforceability of the remainder of this Appendix B or any valid clause of an
invalid portion of this Appendix B; and if a restriction provided for in this
Appendix B is found by a court of competent jurisdiction to be unenforceable as
written, the court shall revise the restriction so as to make it enforceable to
protect the Integer Company’s legitimate interest. In this regard, the parties
expressly authorize the court to apply, create or modify time, scope or
geographic restrictions as needed to make this Appendix B enforceable.




--------------------------------------------------------------------------------




Appendix B


(MA)


As a condition to your receipt of this grant of RSUs, you covenant and agree to
abide by the following Non-Competition covenant, which supersedes and replaces
entirely any prior inconsistent Non-Competition covenant that you may have under
any Invention Assignment, Non-Disclosure, Non-Competition, and/or
Non-Solicitation Agreement or similar agreement between you and the Company.
1.    Non-Competition.
a.    Restriction on Competitive Activity. As a key employee of the Company who
will, by virtue of your employment with the Company, have access to Confidential
Information, you recognize that it would cause irreparable harm to the Integer
Companies if you were to engage in employment or business that is unfairly
competitive with the business of the Integer Companies. Accordingly, you agree
that during the Non-Compete Period, you will not, either directly or indirectly,
alone or in conjunction with any other person or entity (other than the Integer
Companies), engage in any Prohibited Activity. “Prohibited Activity” means
performance of any duties that are:
(i) substantially similar to or the same as those which you performed in
connection with your employment with any Integer Company; and
(ii) either (A) directly or indirectly relating to or otherwise competitive with
any Restricted Product Category products or lines of business; or (B) in any
other capacity not limited by product category or line of business within the
Integer Companies, e.g. associates who perform corporate functions; and
(iii) for or on behalf of either: (A) any Direct Competitor; or (B) any other
person or entity that offers, or plans to offer, products or services that are
competitive with the products or services provided by, or under development by,
any of the Integer Companies.
In any case, an activity is not a Prohibited Activity unless it is performed
anywhere in the sales territory of the Integer Companies. You acknowledge and
agree that the job duties you perform for the Company affect the Integer
Companies throughout their sales territory. Prohibited Activity also includes
activity that may require or inevitably require disclosure of proprietary
information or Trade Secrets.
b.    Request for Confirmation. The Company agrees that during the Non-Compete
Period, on a case-by-case basis, it will consider a request by you to confirm
whether the Company considers a prospective new employer of yours (a “New
Employer”) to be a “Direct Competitor” as of the date of the request. The
foregoing shall not apply unless you provide the Company with such written
request in writing, including the name and address of New Employer, and details
about the prospective position to be held by you at least thirty (30) calendar
days prior to commencing employment with New Employer.




--------------------------------------------------------------------------------




c.    Tolling. Should you violate any of the terms of the restrictive covenant
obligations contained in this Section 1, the obligation at issue will run from
the first date on which you cease to be in violation of such obligation.
d.
Definitions. For purposes of this Appendix B, the following definitions apply.

i.Restricted Product Category. “Restricted Product Category” means any or all of
the following product categories or lines of business within the Integer
Companies to which you provided services or support, or had access to
Confidential Information, during the your employment: (1) Cardiac Rhythm
Management and Neuromodulation; (2) Cardio & Vascular; (3) Power Solutions; or
(4) Electrochem. For avoidance of doubt, associates whose work is not limited by
product category or line of business, e.g. associates who perform corporate
functions, shall be deemed to have provided services or support, or had access
to Confidential Information during employment, relating to all product
categories and lines of business within the Integer Companies.
ii.Direct Competitor. “Direct Competitor” means, with respect to each Restricted
Product Category, a non-Integer Company entity or person (including Associate or
an entity owned in whole or in part by Associate) that engages in a line of
business that is the same as or similar to or which competes, in whole or in
part, with such Restricted Product Category.
iii.Non-Compete Period. “Non-Compete Period” means twelve consecutive months
immediately following the date that your employment with the Company terminated
(1) with Cause or (2) pursuant to your voluntary resignation, or such shorter
period as designated by the Company in writing in its sole discretion, during
which time you shall be entitled to any post-employment consideration which the
Company determines, in its discretion, to pay to you.
iv.Integer Companies. “Integer Companies” means the Company, its current
subsidiaries, affiliates and any additional corporation, partnership, limited
liability company, joint venture or other business entity which becomes a
subsidiary or affiliate of Integer in the future.
2.    Reasonableness of Limitations. You represent and agree that the
restrictive covenants contained in herein are necessary for the protection of
the Company’s legitimate business interests and are reasonable in scope and
content; the territorial, time and other limitations of this Appendix B are
reasonable and properly required for the adequate protection of the business and
affairs of the Company, and, in the event that any such territorial, time or
other limitation is found to be unreasonable by a court of competent
jurisdiction, you agree (a) to the reduction of any said territorial, time or
other limitation, or all of them, to the maximum area, period or scope as such
court may determine to be reasonable and (b) that all of the other provisions of
this Appendix B shall remain valid, binding and in full force and effect. You
have been advised of your right to consult with legal counsel regarding this
Appendix B and the restrictive covenants contained herein and have been afforded
an adequate opportunity to do so. You acknowledge that you were provided this
Appendix B at least ten (10) days prior to its effective date.
3.    Relief. You acknowledge and agree that a violation of the restrictions
contained in Sections 1 of this Appendix B would result in irreparable injury to
the Integer Companies for which there would be no adequate remedy at law and,
therefore, if you violate, or attempt to violate, any of these restrictions, you
consent to any of the Integer Companies’ seeking an injunction or other
equitable relief to prevent you from such violation or attempted violation, in
addition to, and not in lieu of, all other remedies available to the Integer
Companies in equity or at law.
4.    Survival. All of your obligations under this Appendix B will survive the
termination of your employment with the Company, regardless of the circumstances
of or reason(s) for such termination.
5.    Severability. If it is determined by any unit, department or agency of
government having jurisdiction, whether federal, state or local, or by a court
of competent jurisdiction, that any portion of this Appendix B is invalid, or
unenforceable, such determination shall not affect the validity or
enforceability of the remainder of this Appendix B or any valid clause of an
invalid portion of this Appendix B; and if a restriction provided for in this
Appendix B is found by a court of competent jurisdiction to be unenforceable as
written, the court shall revise the restriction so as to make it enforceable to
protect the Integer Company’s legitimate interest. In this regard, the parties
expressly authorize the court to apply, create or modify time, scope or
geographic restrictions as needed to make this Appendix B enforceable.


